Citation Nr: 0820858	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  95-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for a right eye disorder claimed to be a 
result of Department of Veterans Affairs medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.  The Board considered the issue on appeal in December 
1997, July 2002, July 2003, September 2004 and August 2006, 
each time remanding the appeal for  additional development 
and/or compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).  Unfortunately, another remand is required as 
the Appeals Management Center (AMC) in Washington, DC, once 
again provided the veteran with inaccurate notice of his 
rights and responsibilities under the VCAA.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  The veteran will be notified if additional action is 
required on his part.


REMAND

As pointed out by the Board in its August 2006 remand, the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 was 
submitted and received by VA in 1996, prior to a change in 
the criteria for substantiating such a claim.  Specifically, 
the change in law added a showing of fault on the part of VA 
to the criteria for obtaining compensation for an additional 
disability that arises as a result of VA treatment.  As such, 
the veteran is only held to the lesser standard of showing 
that an additional disability resulted from VA treatment, not 
that an additional disability resulted because of some form 
of fault on behalf of VA.  Consequently, the Board remanded 
the matter so that the veteran could be advised of the proper 
standard for substantiating his claim.

The AMC provided notice of the revised standard for 
substantiating a claim under Section 1151 in September 2006.  
The letter specifically advised the veteran that he was 
required to show some form of fault on behalf of VA in order 
for his claim to be substantiated.  The veteran responded by 
submitting medical evidence containing a statement that his 
right eye disability was due to an equipment malfunction.  He 
did not address his understanding of the evidence necessary 
to substantiate his claim.

While there is a question of whether the veteran is 
prejudiced by being provided notice of the more stringent 
criteria of entitlement, there is no indication in the claims 
folder that the veteran understands this distinction.  
Accordingly, in an effort to fully assist the veteran in the 
development of his claim, the Board finds that it is 
imperative that this veteran be advised of the pertinent 
criteria necessary to substantiate his claim in the format 
outlined by the regulations and precedent of the United 
States Court of Appeals for Veterans Claims (Court) and the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), i.e. a personal letter to the veteran.  
See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board points out that the Court has held that a remand by 
the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the VA Secretary a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as the head of the Department.  
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Given the fact that the AMC did not comply with the Board's 
remand orders, this matter is still not procedurally ready 
for appellate consideration.  The Board apologizes to the 
veteran for the additional delay of its review, but finds 
that the matter cannot be considered at this time.  As such, 
the veteran's claim must again be remanded to ensure that he 
is fully and properly advised of his rights and 
responsibilities with respect to his claim of entitlement to 
compensation under Section 1151 that has been pending since 
February 1996.

The appeal is REMANDED for the following action:

1.  Provide the veteran with notice of 
the criteria for substantiating a claim 
of entitlement to compensation under 
38 U.S.C.A. § 1151 for claims filed in 
February 1996.  This criteria does not 
include the fault element that was added 
with the 1996 amended Section 1151 and 
new 38 C.F.R. § 3.361.  Perform all 
necessary development resulting from any 
response(s) received from the veteran.

2.  When the development requested has 
been completed, review the claim on the 
basis of any additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



